Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 17, 2018

                                      No. 04-18-00317-CV

                                     Teresa M. FAYETTE,
                                           Appellant

                                                v.

                              Luciano REYES and ABC Trucking,
                                         Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI04948
                         Honorable Michael E. Mery, Judge Presiding

                                         ORDER
        On July 26, 2018, after the court reporter filed a notice of late record and advised this
court that Appellant has not paid the fee to prepare the reporter’s record, we ordered Appellant to
file written proof with this court by August 6, 2018, that (1) the reporter’s fee has been paid or
arrangements have been made to pay the reporter’s fee, or (2) Appellant is entitled to appeal
without paying the reporter’s fee.
        On the due date, Appellant filed a written response indicating she has paid for the
reporter’s record. Our July 26, 2018 order is satisfied.
       The reporter’s record is due on September 5, 2018.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court